Citation Nr: 9912428	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  96-46 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for postoperative status, 
right knee disorder, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel








INTRODUCTION

The veteran had active military service from April 1979 to 
June 1995.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a September 1995 rating action.  A notice of disagreement was 
received in April 1996, and a statement of the case was 
issued in May 1996.  A supplemental statement of the case was 
issued in August 1996, and a VA Form 9 (Appeal to Board of 
Veterans' Appeals) was received in October 1996.  A hearing 
at which the veteran testified was conducted in May 1997 and, 
in due course, the case was forwarded to the Board in 
Washington, DC.  

In addition to the foregoing, the Board observes that, in the 
aforementioned October 1996 VA Form 9, the veteran expressed 
a desire to appear at a hearing before a Board member at the 
RO.  Later that month, he clarified his desires in this 
regard, indicating that he wished to have the hearing take 
place in Washington, DC.  This hearing was initially 
scheduled for April 1998 but, early that month, the Board 
received a written request from the veteran to have the 
hearing postponed until after June 1, 1998.  This request was 
granted, and the veteran's hearing was rescheduled for June 
16, 1998.  The veteran, however, failed to report for that 
hearing, and no further action in this regard will be taken.  






REMAND

As an initial matter, the Board observes that the veteran's 
knee disability was first evaluated as noncompensably 
disabling in the September 1995 rating action which was 
appealed.  That evaluation was based primarily upon review of 
a September 1995 VA examination report that revealed the 
veteran complained only of a "funny movement sensation" in 
the knee, but no actual pain.  He was also shown to have 5/5 
strength in the extremity, and appropriate muscle tone and 
bulk.  

The following year, and after the removal of a popliteal cyst 
in the right knee in June 1996, the veteran was assigned a 
temporary total (100 percent) rating for convalescence under 
the provisions of 38 C.F.R. § 4.30.  That rating was made 
effective from June 25, 1996, to August 1, 1996, by an August 
1996 rating action. 

Thereafter, in a May 1997 rating action, the veteran was 
assigned a 10 percent schedular evaluation for his right knee 
disability, effective from July 1, 1995.  This increased 
schedular evaluation was based upon a review of the veteran's 
May 1997 testimony, together with the treatment records dated 
prior to and since the June 1996 procedure.  After resolving 
reasonable doubt in the veteran's favor, it was determined 
that his complaints warranted the assignment of a 10 percent 
rating.  

As indicated above, while a number of outpatient treatment 
records and medical reports dated since the veteran's 
retirement from service have been associated with the claims 
file, it must be observed that the only comprehensive post-
service examination report relating to the veteran's right 
knee pre-dates the decision entered by the U.S. Court of 
Appeals for Veterans Claims (known as the U.S. Court of 
Veterans Appeals prior to March 1, 1999) in DeLuca v. Brown, 
8 Vet.App. 202 (1995).  In DeLuca, the Court stressed that, 
in evaluating disability in a joint, VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  The Court indicated that these determinations 
should be made by an examiner and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation).  See DeLuca, 
supra, at 206.

In another decision, the Court has reemphasized its DeLuca 
holding:

    Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in making 
its rating determination.  Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991).  The Board is required 
to provide a statement of its reasons and bases 
with respect to that aspect of the determination 
as well.  Ibid (citing Gilbert, 1 Vet.App. at 58).  
Although section 4.40 does not require a separate 
rating for pain, it does promulgate guidance for 
determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See generally 
38 C.F.R. § 4.71(a) (1996).  The fact that a 
specific rating for pain is not required by 
section 4.40 does not relieve the BVA from its 
obligation to provide a statement of reasons or 
bases pertaining to that regulation.  See DeLuca 
v. Brown, 8 Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997). ).  See also 
Arms v. West,
12 Vet.App. 188, 201 (1999), again emphasizing the need for 
remand to satisfy the Court's requirement of  "a new 
examination that adequately evaluates the functional 
impairment due to pain . . . , followed by a decision that 
specifically addresses the pain issue, supported by an 
adequate statement of reasons or bases."

Since the examination reports currently of record do not 
address the considerations discussed by the Court in the 
DeLuca decision, it will be necessary to have the veteran 
examined under the guidelines set out in that decision, 
before the Board enters its determination on the matter.  

In addition to the foregoing, the Board notes that the issues 
certified by the RO as on appeal, in addition to the claim 
for an increased rating for the veteran's right knee, 
included claims for service connection for a left wrist 
disability, service connection for a disability of the ribs, 
an increased rating for cluster headaches, an increased 
rating for left ear hearing loss, an increased rating for 
hemorrhoids, and an increased rating for genital herpes.  
These matters had all been addressed in the September 1995 
rating action, and are considered included in the April 1996 
notice of disagreement in which the veteran expressed his 
disagreement with "everything" in that rating action.  
Moreover, all these issues were addressed in the May 1996 
statement of the case.  Significantly, however, of these 
issues, only the evaluation of the veteran's right knee was 
discussed in the August 1996 supplemental statement of the 
case, and in the VA Form 9 he submitted in October 1996.  
Accordingly, of these original issues, it would appear that 
the veteran only sought to appeal the evaluation of his knee 
disability.  

Moreover, it must be observed that the veteran's substantive 
appeal (the October 1996 VA Form 9) was received at the RO 
more than one year after the veteran was notified of the 
September 1995 rating action he was appealing  (the 
notification to the veteran of that rating action is dated 
September 11, 1995).  This was also more than 60 days after 
the May 1996 statement of the case the veteran was provided, 
which addressed the issues with which he had disagreed.  
Under these circumstances, it could be argued that the 
veteran did not timely appeal any of the issues addressed in 
the September 1995 rating action.  

On the other hand, the RO issued the veteran a supplemental 
statement of the case dated on August 28, 1996, which 
addressed the issue concerning the evaluation of his right 
knee.  In the cover letter to that document, the veteran was 
advised that he had 60 days within which to submit a 
substantive appeal, after which time his appellate rights 
would expire.  As indicated above, prior to the expiration of 
that
60-day period, October 10, 1996, the RO received the 
aforementioned VA Form 9 from the veteran.  It is not clear 
from the RO's August 1996 correspondence to the veteran, 
however, whether this notice, as to the expiration of 
appellate rights in 60 days, was intended to apply to all 
issues that had been addressed in the May 1996 statement of 
the case, or only to the issue addressed in the August 1996 
supplemental statement of the case.  Assuming that the RO 
granted the veteran 60 days to perfect an appeal with respect 
to all the issues with which he expressed disagreement, the 
only one mentioned in the statement of the case/supplemental 
statement of the case that the veteran discussed in the 
October 1996 VA Form 9, was the evaluation of his right knee.  
Given that, under the provisions of 38 C.F.R. § 20.202, where 
there are several issues addressed in a statement of the case 
or supplemental statement of the case, the substantive appeal 
must indicate that the appeal is being perfected as to all of 
those issues, or must specifically identify the issues 
appealed, it would appear that the only issue perfected for 
appeal in this case was the matter concerning the evaluation 
of the veteran's right knee disability.  

With respect to the other issues, applicable caselaw provides 
that, if a claimant fails to file a substantive appeal in a 
timely manner, "he is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet.App. 554, 556 (1993).  
Since a timely substantive appeal is clearly a requirement, 
and not a mere procedural technicality, the Board must, 
therefore, consider whether the veteran's appeal concerning 
service connection for a left wrist disability, service 
connection for a disability of the ribs, an increased rating 
for cluster headaches, an increased rating for left ear 
hearing loss, an increased rating for hemorrhoids, and an 
increased rating for genital herpes should be dismissed for 
lack of jurisdiction.

However, we note that the RO did not raise the issue of 
timeliness of the substantive appeal and, therefore, the 
veteran is not aware that it is an issue in this matter.  The 
Court has held that, when the Board addresses an issue that 
has not been addressed by the RO, the Board must consider 
whether the appellant would be prejudiced by the Board's 
going forward on that issue without first remanding for the 
RO to develop the issue in the first instance.  See Bernard 
v. Brown, 4 Vet.App. 384, 393 (1993), noting that "the 
original SOC may have been insufficient to inform the 
claimant of the governing law and regulation [and t]herefore, 
the claimant may not have received sufficient notice of the 
need to address that issue in his or her submissions, 
arguments, and testimony on appeal."  The Board believes 
that, in the interest of fairness and due process, those 
claims of the veteran, for which dismissal may be 
contemplated, should be remanded to the RO so that the issue 
of whether he perfected a timely substantive appeal with 
regard to any or all of them can be thoroughly developed.  


The Board also observes that, in addition to discussing the 
evaluation of his right knee in the October 1996 VA Form 9, 
the veteran discussed a claim for service connection for a 
bilateral foot disability, and a disability manifested by 
diarrhea.  Since these claims were denied in a March 1996 
rating action, their mention in the October 1996 VA Form 9 
may be construed as a notice of disagreement.  Accordingly, 
the veteran should be provided a statement of the case with 
respect to these issues, in order to provide him the 
opportunity to pursue an appeal in this regard, if he so 
chooses.  See Godfrey v. Brown, 7 Vet.App. 398 (1995), 
wherein the Court held that, where a claim has been placed in 
appellate status by the filing of a notice of disagreement 
and it does not appear that the RO has acted upon it, the 
Board must remand the claim to the RO for preparation of a 
statement of the case as to that claim, lest the claimant be 
denied the opportunity to perfect an appeal as to the 
issue(s) in dispute.

Under the circumstances described above, the Board is 
remanding the veteran's case to the RO for the following 
action:  


1.  The RO should contact the veteran and ask him 
to respond in writing as to whether he wishes to 
pursue an appeal with respect to the claims for 
service connection for a left wrist disability, 
service connection for a disability of the ribs, an 
increased rating for cluster headaches, an 
increased rating for left ear hearing loss, an 
increased rating for hemorrhoids, and an increased 
rating for genital herpes.  If the veteran advises 
that he no longer desires to pursue these matters 
on appeal, no further action need be taken.  If, 
however, the veteran advises that he wishes to 
pursue that appeal, or he does not respond, he and 
his representative should be advised that the 
timeliness of his substantive appeal with respect 
to these claims is in issue, and that they are 
being afforded an opportunity to respond to, and/or 
submit any evidence pertinent to, the issue of the 
timeliness of the substantive appeal with regard to 
these claims for benefits.  Thereafter, the RO 
should provide the veteran and his representative a 
supplemental statement of the case which addresses 
the mandatory filing requirements for a timely 
substantive appeal, as set out in applicable law 
and regulations, including 38 U.S.C.A. §§ 7105, 
7108; 38 C.F.R. §§ 20.202, 20.302, 20.303, 20.305.

2.  Unless the veteran withdraws his claims 
concerning service connection for a bilateral foot 
disability and for a disability manifested by 
diarrhea, the RO should issue to the veteran and 
his representative a statement of the case that 
addresses these claims.  The veteran should also be 
advised that, if he wishes the Board to address any 
of them, he must submit a timely substantive appeal 
regarding either or both of them.   

3.  The RO should ask the veteran to identify those 
locations at which he has received any treatment 
for his right knee since 1997.  Upon receipt of the 
veteran's reply, the RO should identify those whose 
records are not currently associated with the 
claims file, and then attempt to acquire them.  For 
any private source of treatment the veteran 
identifies, he should be asked to provide 
appropriate authorization to the RO to ensure that 
these records may also be obtained.  

4.  The veteran should then be scheduled for an 
examination to evaluate the nature and extent of 
his right knee disability.  All indicated tests, 
and any consultations deemed necessary, should be 
accomplished.  In addition, all examination reports 
should fully set forth the current complaints 
(including pain associated with any right knee 
scar), pertinent clinical findings, and diagnoses 
affecting the right knee.  Moreover, the extent of 
any functional loss in this area due to weakened 
movement, excess fatigability, incoordination, or 
pain on use should be noted.  The examiner should 
also state whether any pain claimed by the veteran 
is supported by adequate pathology and is evidenced 
by his visible behavior.  Any additional impairment 
on use should be described in terms of the degree 
of additional range-of-motion loss, as per the 
DeLuca precedent, supra, and specific findings 
should be made regarding range of motion of the 
right knee, to include the extent to which that 
motion deviates from normal.  The level of pain on 
motion should also be described.  All opinions 
expressed should be supported by reference to 
pertinent evidence.  Before evaluating the veteran, 
the examiner should review the claims folder, to 
include this Remand, and a notation to the effect 
that this review of the record was accomplished 
should be included as part of any examination 
report.

5.  Upon completion of the foregoing development of 
the record requested by the Board and any other 
development as may be deemed appropriate by the RO, 
the RO should enter its determination regarding the 
veteran's claim for an increased rating for his 
right knee disability.  If this decision results in 
an increased rating, the veteran should be asked 
whether that satisfies his appeal.  If he replies 
in the negative, or not at all, or if it is 
determined that no increased rating is warranted, 
he and his accredited representative should be 
furnished a supplemental statement of the case 
concerning all evidence added to the record since 
the last supplemental statement of the case, and 
which includes and addresses the provisions of 
38 C.F.R. §§ 4.40, 4.45.  The veteran and his 
representative should then be given an opportunity 
to respond, and the case returned to the Board for 
further appellate consideration, if otherwise in 
order.

By this Remand the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this Remand is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

